HOFFMAN, District Judge.
The claim in this case was affirmed by the late board of commissioners. No additional testimony has *753been taken in this court, and tbe case has been submitted without argument or objection on the part of the United States.
The grant under which the claim is made was issued by Governor Mieheltorena on the 20th of January, 1844. The signatures to the original document, produced by the interested parties, are fully proved, and the expedi-ente is found in the archives and duly certified by the surveyor general. That the grant was made does not seem to admit of any question, and though from an error in drawing the diseño the positions of the San Joaquin river on one side and the serranías on the other are incorrectly delineated, and should be reversed, yet the calls in the grant, the natural objects mentioned in the diseño, the specification of the lindero or boundary of Higuera’s rancho as one of the boundaries of the tract now claimed, together with the deposition of Hernandez contained in the transcript, are abundantly sufficient to explain and correct the error.
With regard to the occupation and settlement of the land, it is shown that the conditions were in that respect complied with within the time limited. The fact that owing to the depositions of the Indians the grantees were driven from their property after the murder of Unsay, cannot of course prejudice their claim. The mesne conveyances are proved and appear to be regular, and there seems to be no reason for reversing the decree of the board. A decree of confirmation must therefore be entered.